Citation Nr: 0834681	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  03-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for malignant melanoma, 
including as a result of exposure to Agent Orange and 
ionizing radiation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
December 1970.  He had service in the Republic of Vietnam 
from November 15, 1965 to November 2, 1966.  See DD 214.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the claim.  

In May 2003, the veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In February 2004, the Board previously remanded the issue of 
entitlement to service connection for malignant melanoma, 
basal cell carcinoma, and squamous cell carcinoma, including 
as a result of exposure to Agent Orange and ionizing 
radiation, for additional development.  All required 
development has been completed and the veteran's claim is 
properly before the Board at this time.

The Board notes that service connection for basal cell 
carcinoma and squamous cell carcinoma was subsequently 
granted by the RO in a February 2008 rating decision.  As 
such, the Board has recharacterized the issue as styled 
above.  


FINDING OF FACT

There is no medical evidence of record showing an actual 
diagnosis or biopsy report of malignant melanoma.




CONCLUSION OF LAW

The criteria for service connection for malignant melanoma, 
including as a result of exposure to Agent Orange and 
ionizing radiation, have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

Where a veteran served for 90 days in active service, and 
malignant tumors develop to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The veteran contends that he has malignant melanoma caused by 
in-service exposure to Agent Orange and radiation.  See 
February 2000 VA Form 21-526.  He asserts that he was exposed 
to radiation during atomic testing (Operation TEAPOT) at 
Desert Rock, Nevada, and to Agent Orange while serving in 
Vietnam.  See November 2000 and January 2001 statements in 
support of claim; May 2003 transcript.  In a December 2002 
statement, the veteran reported that the effects of frostbite 
in Korea and exposure to sunlight through the windshields of 
the aircraft he flew during the 20 years of service also 
combined to cause his numerous cancers.  

A presumption of service connection exists if a veteran is 
diagnosed with certain enumerated diseases associated with 
exposure to certain herbicide agents.  Skin cancer, however, 
is not one of the diseases to which this presumption applies.  
See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 1116 
(West 2002).  As such, service connection on a presumptive 
basis is not warranted.  

Notwithstanding the regulations governing presumptive service 
connection based on herbicide exposure, a veteran may also 
establish service connection with proof of actual direct 
causation.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service connection for a disability that is claimed to be 
attributable to in-service exposure to ionizing radiation can 
be demonstrated by three different methods.  Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 
67, 71 (1997).  First, there are certain diseases for which 
presumptive service connection may be granted if they are 
manifested in a veteran who participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2007).  Skin cancer, however, is not one of the 
diseases to which this presumption applies, though the 
veteran does contend that he engaged in a "radiation-risk 
activity" as defined by 38 C.F.R. § 3.309(d)(3)(ii).  As 
such, service connection on a presumptive basis is not 
warranted.  

The second method for establishing service connection for a 
disability that is claimed to be the result of exposure to 
ionizing radiation can be accomplished pursuant to 38 C.F.R. 
§ 3.311 (2007).  In all claims in which it is established 
that a radiogenic disease first became manifest after service 
but was not manifest to a compensable degree within any 
applicable presumptive period as specified in 38 C.F.R. § 
3.307 or 38 C.F.R. § 3.309, and it is contended the disease 
is a result of exposure to ionizing radiation in service, an 
assessment will be made as to the size and nature of the 
radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  38 C.F.R. 
§ 3.311(a)(2).  Section 3.311 does not give rise to a 
presumption of service connection, but rather establishes a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  The list of radiogenic diseases 
under 38 C.F.R. § 3.311(b)(2) includes skin cancer, which 
must become manifest five years or more after exposure.  See 
38 C.F.R. § 3.311(b)(5)(iv) (2007).  

VA took the proper procedural actions in developing the 
instant case, as required by 38 C.F.R. § 3.311.  In June 
2004, a revised radiation dose estimate request was made to 
the Defense Threat Reduction Agency.  A response with the 
final dose reconstruction was received in November 2006, 
which indicated that the doses the veteran could have 
received during participation in U.S. atmospheric testing are 
not more than 18 rem (external gamma dose), 2 rem (external 
neutron dose), and 550 rem (total skin dose to any skin area 
(beta plus gamma)).  This information was included in a 
November 2007 memorandum from the Director of the 
Compensation and Pension (C&P) Service to the Under Secretary 
of Health, which also noted that malignant melanoma had been 
claimed, but there was no biopsy report to support the 
assertion.  The Under Secretary of Health was asked to 
provide an opinion as to whether it is likely, unlikely, or 
as likely as not, that the veteran's basal cell carcinoma 
(BCC) and squamous cell carcinoma (SCC) of the skin resulted 
from exposure to radiation in service.  

On behalf of the Under Secretary, the Chief Public Health and 
Environmental Hazards Officer responded in November 2007, 
indicating that the risk of malignant melanoma from exposure 
to ionizing radiation is not clear.  Some clinical studies 
suggest that high radiation-therapy doses may cause this form 
of skin cancer; however, national and international 
publications on radiation risk do not give explicit risk 
factors for radiation-induced malignant melanomas or state 
that the association is equivocal.  The skin dose reported 
for the veteran was noted to far exceed the applicable 
screening doses on the tables attached to the memorandum.  
Based on those tables, it was the officer's opinion that it 
is likely that the individual skin cancers cited in the 
memorandum (BCC and SCC) can be attributed to exposure to 
ionizing radiation in service.  

The Director of the C&P Service then submitted a letter to 
the Director of the Jackson, Mississippi, RO, which included 
the findings related to malignant melanoma of the skin and 
found that, as a result of the medical opinion, and following 
review of the evidence in its entirety, it was C&P's opinion 
that it is at least as likely as not that the veteran's 
individual BCC and SCC skin cancers resulted from radiation 
exposure in service.  As noted above, service connection for 
basal cell carcinoma and squamous cell carcinoma was 
subsequently granted by the RO.  See February 2008 rating 
decision.  

The third method for establishing service connection is 
directly under 38 C.F.R. § 3.303(d), when it is established 
that the disease diagnosed after discharge is the result of 
service.  See Combee, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
To prevail under this theory, the evidence must show a nexus 
between the malignant melanoma and the claimed in-service 
exposure to radiation.  

The veteran's service treatment records are devoid of 
reference to complaint of, or treatment for, malignant 
melanoma, though the veteran was seen in December 1970 with 
complaint of intermittent rash on his face for the past 10 
years located on his right cheek.  Examination revealed no 
obvious lesion but an area of hypersensitivity existed one-
half of one inch below the outer margin of the veteran's left 
eye.  The service treatment records are also devoid of 
reference to treatment for frostbite.  

As noted above, the veteran had service in Vietnam from 
November 15, 1965 to November 2, 1966.  As such, he is 
presumed to have been exposed to herbicide agents.  See 
38 C.F.R. § 3.307(a)(6)(iii) (2007).  

The evidence of record does not support the claim for service 
connection for malignant melanoma, including as a result of 
exposure to Agent Orange and ionizing radiation.  The Board 
acknowledges the veteran's assertions of frostbite in Korea 
and exposure to sunlight while in flight, and also 
acknowledges that he is presumed to have been exposed to 
herbicides.  Irrespective of these assertions, the 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

In this case, there is no medical evidence of record showing 
that the veteran has a diagnosis of malignant melanoma.  See 
records from Mullanax Dermatology Associates and from 
University of Colorado Health Sciences Center (UCHSC) and Dr. 
J.R. Mellette.  Records from Mullanax Dermatology Associates 
dated from May 1971 to June 1993 show diagnoses of BCC and 
squamous cell carcinoma (SCC).  A May 1989 record reveals 
that the veteran was seen for a cystectomy and diversion 
(C&D) and biopsy (Bx) of three lesions, a possible BCC on the 
left lower eyelid; a possible BCC versus cyst on the right 
side of the nose (Bx: benign keratosis); and a pigmented 
lesion on the left lower leg - possible seborrheic keratosis, 
rule out (r/o) melanoma (Bx: benign verrucal keratosis).  
Records from UCHSC also show treatment for BCC and SCC.

During a June 2000 VA C&P examination, the veteran reported a 
history of melanoma diagnosed and treated by Dr. Mellette at 
the University Hospital.  He was unclear as to the depth of 
the tumor or the Clark's level, how the lesion was treated, 
and subsequent follow up.  On extensive review of the medical 
records, the VA examiner could find no evidence of a 
diagnosis or evidence of treatment of a malignant melanoma.  
The examiner did indicate that the veteran certainly had a 
high risk for a melanoma, but as of that date, there was no 
evidence he had actually been diagnosed with one.  

During an August 2005 VA C&P examination, the veteran 
reported a history of malignant melanoma that was on his left 
lateral nose and treated by Dr. Mellette at UCHSC.  The 
veteran was unsure of the depth of the tumor and denied any 
reoccurrence since it was treated.  The examiner reported 
that it was unclear whether or not the veteran actually had a 
malignant melanoma or whether it was another type of 
carcinoma.  There was no evidence of active, untreated skin 
cancer at the time of the examination.  

The Board acknowledges that a December 1997 record from Dr. 
Mellette reports a clinical history of a superior ulceration 
over slowly growing tumor in area of previous melanoma.  The 
Board further acknowledges that the veteran was exposed to 
radiation during service, that his basal cell and squamous 
cell carcinomas have been linked to that exposure, and 
acknowledges the many statements submitted by the veteran in 
support of his claim.  There is no medical evidence of 
record, however, showing an actual diagnosis or biopsy report 
of malignant melanoma.  This includes a review of the records 
from Mullanax Dermatology Associates and MUCHSC, where the 
veteran reported receiving treatment for malignant melanoma.  
In the absence of evidence that the veteran has had malignant 
melanoma, service connection is not warranted and the claim 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice prior to the issuance of the 
December 2002 rating decision that is the subject of this 
appeal.  His original claim, however, was filed before the 
current section 5103(a) notice requirement became effective 
in November 2000.  Moreover, the issue was remanded in 
February 2004 in order to effect compliance with the duties 
to notify and assist.  

The veteran was given Section 5103(a) notice in a May 2004 
letter, which advised him of the evidence necessary to 
establish entitlement to service connection and of his and 
VA's respective duties in obtaining evidence.  The claim was 
readjudicated in a February 2008 supplemental statement of 
the case.  Accordingly, the duty to notify has been fulfilled 
concerning this claim.  The veteran was also provided notice 
of the appropriate disability rating and effective date of 
any grant of service connection, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See February 2008 
supplemental statement of the case (SSOC).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been met 
as the veteran's private treatment records were obtained and 
he was afforded appropriate VA examinations in connection 
with his claim.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.   
For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for malignant melanoma, including as a 
result of exposure to Agent Orange and ionizing radiation, is 
denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


